Exhibit 10.3

 

FIRST AMENDMENT TO

SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT

This FIRST AMENDMENT TO SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT
AGREEMENT (this “Amendment”) is dated September 24, 2019, but effective as of
September 20, 2019 (the “Amendment Effective Date”), by and among Sanchez Energy
Corporation, a Delaware corporation (the “Borrower”), the Required Lenders party
hereto, and Wilmington Savings Fund Society, FSB (the “Agent”), as
administrative agent and collateral agent for the Lenders.

RECITALS

A.           The Borrower, the Agent and the Required Lenders are parties to
that certain Senior Secured Debtor-In-Possession Term Loan Credit Agreement,
dated as of August 16, 2019 (as amended, restated, supplemented, or otherwise
modified prior to the date hereof, the “Credit Agreement”).  Capitalized terms
not otherwise defined herein shall have the meaning ascribed thereto in the
Credit Agreement.

B.           Pursuant to Section 5.15(b) of the Credit Agreement, the entry of
the Final Order shall have occurred prior to or on the date that is forty (40)
days after the Petition Date (the “Final Order Date”).

C.           Pursuant to Section 7.01(i) of the Credit Agreement, an Event of
Default shall have occurred if the entry of the Final Order has not occurred
prior to or on the date that is forty (40) days (or a later date consented to by
the Agent and the Required Lenders) after the Petition Date.

D.           On September 20, 2019, the Required Lenders consented to the
extension of the Final Order Date to September 24, 2019.

E.           The Borrower has requested, and the Agent and the Required Lenders
have agreed, that the Credit Agreement be amended, effective as of September 20,
2019, to extend the Final Order Date to October 2, 2019.

F.           The parties desire to enter into this Amendment in accordance with
the terms hereof.

NOW, THEREFORE, the parties agree as follows:

1.            Amendment.  The Agent and the Required Lenders hereby agree as
follows:

(a)          The first sentence of Section 5.15 of the Credit Agreement is
hereby deleted and replaced in its entirety with the following:

“The Borrower shall ensure the satisfaction of the following milestones
(collectively, the “Milestones” and each a “Milestone”) within the number of
days set forth below (or any later date consented to by the Required Lenders):”










(b)          Section 5.15(b) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:

“(b) no later than October 2, 2019, entry of the Final Order;”

(c)          Section 7.01(i) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:

“(i) the entry of the Interim Order has not occurred on or prior to the date
that is five (5) days after the Petition Date, or the entry of the Final Order
has not occurred prior to or on October 2, 2019 (or any later date consented to
by the Required Lenders);”.

(d)          Section 9.01(c) is hereby added after Section 9.01(b) to read as
follows:

“(c) Solely with respect to Sections 5.15,  7.01(i) and 7.01(s), and
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) the approval of the Required Lenders of any amendment to, waiver
of, or consent under, this Agreement or any other Loan Document may be
conclusively evidenced by an electronic mail from the Required Lenders or their
counsel to or copying jsavin@akingump.com and jonathan.levine@arnoldporter.com,
and (ii) the approval of the Borrower of any amendment to, waiver of, or consent
under, this Agreement or any other Loan Document may be conclusively evidenced
by an electronic mail from the Borrower or its counsel to or copying
djenkins@mofo.com and jonathan.levine@arnoldporter.com.”

2.          Representations and Warranties.  The Borrower hereby represents and
warrants to the Agent and Lenders as follows:

(a)          The Borrower has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments have been duly executed and delivered by the Borrower
and constitute the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to the terms of the Orders,
the Borrower’s or any Guarantor’s status as a “debtor” under the Bankruptcy
Code.

(b)          The execution, delivery and performance by the Borrower of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, or (ii) violate
any provision of any law, rule or regulation or of any order, writ, injunction
or decree presently in effect, having applicability to Borrower, or the articles
of incorporation (or operating agreement, as applicable) or by-laws of Borrower,
and, result in a breach of or constitute a default under any indenture, loan,
credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

(c)          All of the Borrower’s representations and warranties contained
herein or in the other Loan Documents shall be true and correct in all respects
(with respect to representations and warranties that contain a materiality
qualification), or true and correct in all material respects (with respect to
representations and warranties that do not contain a materiality qualification)
with the





2




same effect as though such representations and warranties had been made on and
as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date).

3.            Confirmation and Effect.  The provisions of the Credit Agreement
(as amended by this Amendment) shall remain in full force and effect in
accordance with its terms following the Amendment Effective Date, and this
Amendment shall not constitute a waiver of any provision of the Credit Agreement
or any other Loan Document, except as expressly provided for herein.  Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby.

4.            Expenses.  The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation and execution and delivery of this Amendment and the documents and
instruments incidental hereto, in accordance with the terms of the Interim Order
or the Final Order (as applicable).

5.            Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

6.            Effectiveness.  This Amendment shall, upon the due execution and
delivery to Agent of this Amendment by the Borrower, the Agent, and the Required
Lenders be deemed effective as of September 20, 2019.

7.            Governing Law.  This Amendment shall be governed by and construed
in accordance with the law of the State of New York.

(SIGNATURES TO FOLLOW)

 



3



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the date above written.

 

 

 

BORROWER:

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Cameron W. George

 

Name:

Cameron W. George

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 





[Signature Page to First Amendment]



 

 

AGENT:

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB

 

 

 

 

 

By:

/s/ Geoffrey J. Lewis

 

Name:

Geoffrey J. Lewis

 

Title:

Vice President

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

REQUIRED LENDERS:

 

 

 

THE NORTHWESTERN MUTUAL LIFE

 

INSURANCE COMPANY

 

 

 

 

 

By:

Northwestern Mutual Investment

 

 

Management Company, LLC,

 

 

its investment adviser

 

 

 

 

By:

/s/ Andrew Wassweiler

 

Name:

Andrew Wassweiler

 

Title:

Managing Director

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

for its Group Annuity Separate Account

 

 

 

 

 

By:

/s/ Andrew Wassweiler

 

Name:

Andrew Wassweiler

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

SOUTHPAW CREDIT OPPORTUNITY MASTER FUND LP

 

 

 

 

 

By:

/s/ Howard Golden

 

Name:

Howard Golden

 

Title:

Managing Member of General Partner – Southpaw GP LLC

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

CAPITAL RESEARCH AND MANAGEMENT COMPANY

 

for and on behalf of American Funds Multi-Sector Income Fund

 

 

 

 

 

By:

/s/ Michael J. Triessl

 

Name:

Michael J. Triessl

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

CAPITAL RESEARCH AND MANAGEMENT COMPANY

 

for and on behalf of The Income Fund of America

 

 

 

 

 

By:

/s/ Michael J. Triessl

 

Name:

Michael J. Triessl

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

CAPITAL RESEARCH AND MANAGEMENT COMPANY

 

for and on behalf of American High-Income Trust

 

 

 

 

 

By:

/s/ Michael J. Triessl

 

Name:

Michael J. Triessl

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

CAPITAL RESEARCH AND MANAGEMENT COMPANY

 

for and on behalf of American Funds Insurance Series – High Income Bond Fund

 

 

 

 

 

By:

/s/ Michael J. Triessl

 

Name:

Michael J. Triessl

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

CROSS OCEAN USSS FUND I (A) LP

 

 

 

By Cross Ocean Partners Management LP its Investment Manager

 

 

 

 

 

By:

/s/ Nick Renvick

 

Name:

Nick Renvick

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

T-VI CO-ES LP

 

 

 

By Cross Ocean Partners Management LP its Investment Manager

 

 

 

 

 

By:

/s/ Nick Renvick

 

Name:

Nick Renvick

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

CROSS OCEAN GLOBAL SIF (A) L.P.

 

 

 

By Cross Ocean Partners Management LP its Investment Manager

 

 

 

 

 

By:

/s/ Nick Renvick

 

Name:

Nick Renvick

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

CROSS OCEAN GSS MASTER FUND LP

 

 

 

By Cross Ocean Partners Management LP its Investment Manager

 

 

 

 

 

By:

/s/ Nick Renvick

 

Name:

Nick Renvick

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

ORBIS SICAV, IN RESPECT OF ORBIS SICAV GLOBAL BALANCED FUND AND ORBIS SICAV
GLOBAL CAUTIOUS FUND

 

 

 

By Orbis Investment Management Limited, as investment manager

 

 

 

 

 

By:

/s/ Alexander Cutler

 

Name:

Alexander Cutler

 

Title:

Director

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

ORBIS GLOBAL BALANCED FUND

 

(AUSTRALIA REGISTERED)

 

 

 

By Orbis Investment Management Limited, its investment manager

 

 

 

 

 

By:

/s/ Alexander Cutler

 

Name:

Alexander Cutler

 

Title:

Director

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

ALLAN GRAY AUSTRALIA BALANCED FUND

 

 

 

By Allan Gray Australia Pty Limited, its investment manager

 

 

 

 

 

By:

/s/ Hugh Gillespie

 

Name:

Hugh Gillespie

 

Title:

Director

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

CQS DIRECTIONAL OPPORTUNITIES MASTER FUND LIMITED

 

 

 

 

 

By:

/s/ Sarah Higgins

 

Name:

Sarah Higgins

 

Title:

Authorised Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

GRACECHURCH OPPORTUNITIES FUND LIMITED

 

 

 

 

 

By:

/s/ Sarah Higgins

 

Name:

Sarah Higgins

 

Title:

Authorised Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

CQS ACS FUND, A SUB-FUND OF CQS GLOBAL FUNDS ICAV

 

 

 

 

 

By:

/s/ Sarah Higgins

 

Name:

Sarah Higgins

 

Title:

Authorised Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

CQS AIGUILLE DU CHARDONNET MF S.C.A. SICAV-SIF

 

 

 

 

 

By:

/s/ Sarah Higgins

 

Name:

Sarah Higgins

 

Title:

Authorised Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

TARPON DIP HOLDINGS, L.P.

 

By: Apollo ANRP Advisors III, L.P., its general partner

 

 

 

By: Apollo ANRP Capital Management III, LLC, its general partner

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

Name:

Laurie D. Medley

 

Title:

Vice President

 

 

 

 





[Signature Page to First Amendment]



 

 

FIDELITY SUMMER STREET TRUST: FIDELITY HIGH INCOME FUND

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

FIDELITY SUMMER STREET TRUST: FIDELITY CAPITAL & INCOME FUND

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: FIDELITY HIGH INCOME CENTRAL FUND 2

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

FIDELITY FUNDS SICAV / FIDELITY FUNDS – US HIGH YIELD

 

 

 

By: Fidelity Management & Research Company as Sub-Advisor

 

 

 

 

 

By:

/s/ Stacie Smith

 

Name:

Stacie Smith

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

MASTER TRUST BANK OF JAPAN LTD. RE: FIDELITY US HIGH YIELD MOTHER FUND

 

 

 

By: Fidelity Management & Research Company as Sub-Advisor

 

 

 

 

 

By:

/s/ Stacie Smith

 

Name:

Stacie Smith

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

FIDELITY ADVISOR SERIES II: FA STRATEGIC HIGH INCOME SUB

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

FIDELITY SUMMER STREET TRUST: FIDELITY SERIES HIGH INCOME FUND

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

FIDELITY INCOME FUND: TOTAL BOND HIGH INCOME SUB

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

FIDELITY AMERICAN HIGH YIELD FUND

 

 

 

By: its manager Fidelity Investments Canada ULC

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

FIDELITY ADVISOR SERIES I: FIDELITY ADVISOR HIGH INCOME ADVANTAGE FUND

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

VARIABLE INSURANCE PRODUCTS FUND: VIP HIGH INCOME PORTFOLIO

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

FIDELITY SALEM STREET TRUST: FIDELITY SAI TOTAL BOND FUND - HIGH INCOME
SUB-PORTFOLIO

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

STRATEGIC ADVISERS INCOME OPPORTUNITIES FUND - FIAM HIGH INCOME SUBPORTFOLIO

 

 

 

By: FIAM LLC as Investment Manager

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

FIAM HIGH YIELD BOND COMMINGLED POOL - FIDELITY INSTITUTIONAL ASSET MANAGEMENT
TRUST COMPANY AS TRUSTEE

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

FIDELITY GLOBAL HIGH YIELD INVESTMENT TRUST

 

 

 

By: its manager Fidelity Investments Canada ULC

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

FIDELITY INSTITUTIONAL U.S. HIGH YIELD FUND – SERIES1

 

 

 

By: FIAM LLC as Sub Advisor

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

CANADIAN BALANCED - HIGH INCOME SUB PORTFOLIO

 

 

 

By: its manager Fidelity Investments Canada ULC

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

VARIABLE INSURANCE PRODUCTS FUND V: VIP STRATEGIC HIGH INCOME SUB

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

PENSION RESERVES INVESTMENT TRUST (PRIT) FUND HIGH YIELD PORTFOLIO

 

 

 

By: Fidelity Institutional Asset Management Trust Company as Investment Manager

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

FIAM HIGH YIELD FUND, LLC

 

 

 

By: FIAM LLC as Investment Manager

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

JAPAN TRUSTEE SERVICES BANK, LTD. RE: FIDELITY STRATEGIC INCOME FUND (MOTHER)

 

 

 

By: Fidelity Management & Research Company as Sub-Advisor

 

 

 

 

 

By:

/s/ Stacie Smith

 

Name:

Stacie Smith

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

ALLIANZ FIDELITY INSTITUTIONAL ASSET MANAGEMENT TOTAL BOND FUND HIGH YIELD SUB
ACCOUNT

 

 

 

By: FIAM LLC as Investment Manager

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

JAPAN TRUSTEE SERVICES BANK, LTD. RE: FIDELITY HIGH YIELD BOND OPEN MOTHER FUND

 

 

 

By: Fidelity Management & Research Company as Sub-Advisor

 

 

 

 

 

By:

/s/ Stacie Smith

 

Name:

Stacie Smith

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

ALLIANZ MULTI-STRATEGY HIGH YIELD SUB ACCOUNT

 

 

 

By: FIAM LLC as Investment Manager

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

JNL/FIDELITY INSTITUTIONAL ASSET MANAGEMENT TOTAL BOND FUND - HIGH INCOME

 

 

 

By: FIAM LLC as Investment Manager

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

FIDELITY MERRIMACK STREET TRUST: FIDELITY TOTAL BOND ETF

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

FIDELITY SUMMER STREET TRUST: FIDELITY GLOBAL HIGH INCOME FUND - U.S. HIGH YIELD
SUB PORTFOLIO

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 





[Signature Page to First Amendment]



 

 

 

 

 

FIDELITY SUMMER STREET TRUST: FIDELITY SHORT DURATION HIGH INCOME FUND - US HIGH
YIELD SUBPORTFOLIO

 

 

 

 

 

By:

/s/ Colm Hogan

 

Name:

Colm Hogan

 

Title:

Authorized Signatory

 

 

 

 

[Signature Page to First Amendment]

